Welker, J.
This indictment contains, in separate counts, two distinct offenses, the penalty in each offense being different from, the other. As a retail liquor dealer lie must be imprisoned as a part of the penalty, and as a dealer in manufactured tobacco he may be imprisoned, and the minimum fine is different. These offenses are, besides, separate and distinct transactions, and not of the same class of crimes or offenses that may be joined under section 1024 of the Bevised Statutes.
The motion is therefore sustained.